— Proceeding pursuant to CPLR article 78 to review a determination of the State Commissioner of Social Services, dated July 2,1981 and made after a statutory fair hearing, which affirmed a determination of the local agency denying petitioner’s application for home relief. Petition granted to the extent that the determination is annulled, on the law and as a matter of discretion, without costs or disbursements, and the matter is remitted to the respondents for further proceedings consistent herewith. Under the facts and circumstances of this case we find that the affirmation of the determination as to eligibility was arbitrary and capricious. Although petitioner did not promptly supply the information required to determine eligibility, it does not appear that she deliberately and purposefully refused to co-operate or that she was properly advised as to any deadline for submission. Furthermore, at the time of the fair hearing the respondents were aware of petitioner’s mental illness and inability to work. The interests of justice require that petitioner be given an opportunity to submit the information which the fair hearing record indicates she was in the process of obtaining, whereupon a new determination should be made (Matter of North Shore Univ. Hosp. v D’Elia, 72 AD2d 814; Matter of Spano vBlum, 81 AD2d 641; Matter of St. Francis Hosp. v D’Elia, 71 AD2d 110, affd 53 NY2d 825). Mollen, P. J., Damiani, Thompson and Gulotta, JJ., concur.